***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    LISA FRONSAGLIA v. BENIGNO FRONSAGLIA
                  (AC 42685)
                       Lavine, Moll and Bishop, Js.*

                                  Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff and issuing certain financial
    orders. Held:
1. Contrary to the defendant’s claim, the trial court did not abuse its discre-
    tion in issuing its financial orders by making a grossly disproportionate
    property distribution in the plaintiff’s favor and assigning the majority
    of the marital debt to the defendant; that court’s property distribution
    was not grossly disproportionate, as the defendant had dissipated
    $550,000 of marital assets in violation of the automatic orders, and the
    court merely reattributed those assets to the defendant.
2. There was ample evidence before the trial court to support its finding
    that the defendant had actual earnings of $160,000; evidence in the
    record of the defendant’s past earnings and spending habits, as evinced
    by his bank statements and credit card accounts, supported the court’s
    finding, and the defendant’s reliance on Keusch v. Keusch (184 Conn.
    App. 822) was misplaced, as the reasoning in that case on which he
    relied had no bearing on the merits of this case.
3. The defendant could not prevail on his claim that the trial court erred
    by basing its alimony award to the plaintiff solely on his gross income
    rather than on his net income; the record revealed that that court did
    not rely solely on the defendant’s gross income in determining its alimony
    award and that it did not state that it relied on the defendant’s gross
    income, but merely referenced it; moreover, although the court did not
    expressly state that it considered the defendant’s net income, this court
    inferred that it considered the relevant statutory factors (§ 46b-82) and
    all of the evidence submitted by the parties.
4. The defendant’s claim that the trial court abused its discretion by awarding
    alimony to the plaintiff to punish him for his purported misdeeds was
    unavailing; that court was permitted to take into consideration all the
    causes for the dissolution of the marriage in fashioning its alimony
    award, including the defendant’s extramarital affair and poor busi-
    ness decisions.
     Argued October 15, 2020—officially released February 23, 2021

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield and tried to the court, Grossman, J.;
judgment dissolving the marriage and granting certain
other relief, from which the defendant appealed to this
court; thereafter, the court, Grossman, J., issued an
articulation of its decision. Affirmed.
   William W. Taylor, for the appellant (defendant).
  Campbell D. Barrett, with whom were Johanna S.
Katz and, on the brief, Jon T. Kukucka, for the appel-
lee (plaintiff).
                         Opinion

   BISHOP, J. The defendant, Benigno Fronsaglia,
appeals from the judgment of the trial court dissolving
his marriage to the plaintiff, Lisa Fronsaglia. On appeal,
the defendant claims that the court (1) abused its discre-
tion in fashioning its financial orders by making a
grossly disproportionate property distribution in the
plaintiff’s favor and by assigning the majority of the
marital debt to him, (2) erred by basing its orders on
the defendant’s assumed earning capacity of $160,000,
where no evidence existed to support the earning capac-
ity determined by the court, (3) erred in basing its ali-
mony award on gross income rather than net income,
when there was no evidence to support a net income
based on the defendant’s assumed gross income, and
(4) abused its discretion by awarding alimony to the
plaintiff to punish the defendant for his purported mis-
deeds. We affirm the judgment of the trial court.
   The following facts, as found by the trial court or as
undisputed in the record, and procedural history are
relevant to our resolution of this appeal. The parties
were married on June 20, 1992, in Trumbull. They have
two children, one of whom was a minor at the time of
the dissolution. The plaintiff commenced the dissolu-
tion action on November 28, 2016, seeking a dissolution
of her marriage to the defendant on the ground that
the marriage had broken down irretrievably without
the chance of reconciliation. The plaintiff also sought,
inter alia, joint legal and primary physical custody of
the minor child, equitable distribution of all marital
debts and assets, and orders for payment of alimony,
child support, postsecondary education, and attorney’s
fees. At the time of the dissolution proceeding, the
plaintiff was fifty-two years old and working as a regis-
tered nurse. The defendant was fifty-four years old with
a bachelor’s degree in business and working as a self-
employed businessman importing and selling furniture
through his limited liability company, Meeting Interna-
tional.
   During the pendency of the action, the court incorpo-
rated into an order the parties’ pendente lite stipulation
in which the defendant agreed, inter alia, to continue
to pay the mortgage for the family home, cell phone
bills, automobile insurance, homeowners insurance,
and other household bills.
   On November 7, 2018, after a five day trial, the court
issued an oral ruling, which was later signed as its
memorandum of decision, dissolving the marriage and
issuing financial orders. In its decision, the court found
the plaintiff’s gross income to be $115,000 per year, and
the defendant’s gross income for 2018 to be $160,000.
  During the pendente lite period, the defendant termi-
nated his association with emuamericas, LLC, a furni-
ture wholesale company based in Italy with which he
had been doing business for many years. In doing so, the
defendant sold his 12.5 percent interest in emuamericas,
LLC, for $550,000 without the court’s permission and
without informing the plaintiff. The defendant disclosed
that he depleted the entire $550,000 sum pendente lite.
The defendant had also invested tens of thousands of
dollars in a restaurant, Thigh High Chicken Co., LLC,
pendente lite in violation of the automatic orders.1
   The defendant did not file his tax returns for the two
years prior to the dissolution action. The court found
that he intentionally had delayed filing his taxes so that
he could file them when the dissolution proceedings
were over. Further, the court found that, because the
defendant had commingled his business and personal
finances and had no current employee who could attest
to his income, the only way to determine his income
was by looking at his historical annual earnings, his
profit and loss statements that he had submitted into
evidence, his bank account and credit card records,
e-mail exchanges between the defendant and the com-
panies Pedrali and emuamericas, LLC,2 the testimony
of his former employee, and by taking judicial notice
of prior court orders and arrangements, such as the
parties’ agreement that the defendant would continue
paying the family’s household bills. The defendant also
filed two financial affidavits with the court, in which
he listed his total net weekly income, total weekly
expenses and liabilities, total cash value of assets, and
total liabilities after breaking down his expenses in
detail.
  On the basis of that evidence, the court found that
the defendant’s ‘‘actual income range [was] between
$150,000 and $175,000 annually.’’ Moreover, the court
determined that the defendant’s actual personal gross
earnings for 2018, the calendar year in question, were
$160,000.
   Thereafter, the court ordered the defendant to pay
alimony to the plaintiff based on the length of the par-
ties’ marriage, the reason for the breakdown of the
marriage,3 the disparity in the parties’ earnings, the par-
ties’ earning capacities,4 ‘‘as well as the myriad of factors
in [General Statutes §] 46b-82 . . . .’’ In doing so,
among other orders, the court awarded the plaintiff
alimony for twenty years, a nonmodifiable term, during
which the plaintiff was to receive $1500 per month from
the defendant, which was nonmodifiable for the first
five years. The court assigned any debts arising from
the defendant’s business ventures to the defendant, as
well as any tax liabilities in the defendant’s name and
those tax obligations arising from his businesses. The
defendant retained his interest in his companies and
any interest he had in his mother’s home. The plaintiff
was ordered to pay all of the debts that she incurred.
  The court awarded the family home to the plaintiff.
The court found that the home had an approximate
value of $477,000 with $127,000 remaining on the mort-
gage, and liens on the home in the amount of $203,000
due to the defendant’s decision to use the home as
collateral for his business loans. Consequently, there
was only $147,000 of equity in the home. The court also
ordered that, because the defendant was responsible
for the business debts secured by the home, in the event
that the plaintiff was to sell the home in the future, the
defendant would be obligated to pay the plaintiff an
amount sufficient to satisfy any remaining liens so that
the net proceeds due to the plaintiff upon the sale would
not be reduced by the amount of those liens, other than
the mortgage, remaining on the property. The court
further ordered that, in the event that the defendant is
unable to pay the plaintiff or secure the release of the
liens prior to the sale of the home, he must pay the
plaintiff $18,000 per year until the full amount of the
lien balances has been reduced to zero. The court
ordered the defendant to make the $18,000 payments
in order to reimburse the plaintiff for any amount of
the sale proceeds that would have been used to pay
the liens before the sale of the home, thereby reducing
the amount of the encumbrances on the property. The
court also ordered that, should the defendant procure
releases or reductions for some of the liens prior to
any sale, ‘‘it [would] reduce the total amount due to
the [plaintiff] from him.’’ The court also ordered that
the defendant continue to seek releases of the business
debts after the marital dissolution in order to clear the
title to the home of the liens that were associated with
his business debts.
   The defendant filed a postjudgment motion for articu-
lation on November 26, 2018. He sought to have the
court articulate the factual basis for its findings as to
his purported gross income, net income, and the basis
for the court’s distribution of the parties’ assets and
debts. The court granted the motion in part and issued
an articulation. In its articulation, the court stated that,
in fashioning its distribution of assets award, it took
into consideration the defendant’s dissipation of the
$550,000 that he had obtained from the sale of his inter-
est in emuamericas, LLC. Specifically, in fashioning its
property allocation award, the court stated that it had
included the $550,000 in the defendant’s portion of the
marital assets because it had found that he ‘‘received,
concealed and spent approximately $550,000 in marital
assets during the pendente lite period.’’ The court stated
that, by doing so, the parties were awarded an approxi-
mate equal share of the marital assets. The court also
clarified its reasoning regarding the distribution of the
parties’ debts. The court based its division of the marital
debts on its finding that the defendant had incurred
debt and spent money frivolously during the pendente
lite period in violation of the automatic orders. Particu-
larly, the court had found that the defendant continued
to accumulate credit card debt while failing to pay the
household bills and mortgage as required by the pen-
dente lite orders, and that the defendant also had
incurred debts associated with Thigh High Chicken Co.,
LLC. Noting that the defendant’s representations of his
financial status were given little weight due to his
numerous misrepresentations to the court, the court
explained that the defendant was assigned the debts
related to the many failed business ventures that he
had undertaken, most of which were undertaken with-
out the plaintiff’s knowledge and over which she exer-
cised no control. The defendant himself stated that the
plaintiff was not responsible for his business debts.
This appeal followed.
   Before addressing the defendant’s claims, we set
forth the well settled standard of review applicable to a
court’s decision regarding financial orders. ‘‘We review
financial awards in dissolution actions under an abuse
of discretion standard. . . . In order to conclude that
the trial court abused its discretion, we must find that
the court either incorrectly applied the law or could
not reasonably conclude as it did.’’ (Internal quotation
marks omitted.) Evans v. Taylor, 67 Conn. App. 108,
111, 786 A.2d 525 (2001).
  ‘‘In determining whether the trial court’s broad legal
discretion is abused, great weight is due to the action
of the trial court and every reasonable presumption
should be given in favor of its correctness.’’ (Internal
quotation marks omitted.) Febbroriello v. Febbroriello,
21 Conn. App. 200, 202, 572 A.2d 1032 (1990). ‘‘We apply
that standard of review because it reflects the sound
policy that the trial court has the unique opportunity
to view the parties and their testimony, and is therefore
in the best position to assess all of the circumstances
surrounding a dissolution action, including such factors
as the demeanor and the attitude of the parties.’’ (Inter-
nal quotation marks omitted.) Hughes v. Hughes, 95
Conn. App. 200, 203, 895 A.2d 274, cert. denied, 280
Conn. 902, 907 A.2d 90 (2006).
                             I
  The defendant first claims that the court abused its
discretion in issuing its financial orders by making a
grossly disproportionate property distribution in the
plaintiff’s favor and assigning the majority of the marital
debt to the defendant. We are not persuaded.
   ‘‘Generally, we will not overturn a trial court’s divi-
sion of marital property unless it misapplies, overlooks,
or gives a wrong or improper effect to any test or consid-
eration which it was [its] duty to regard.’’ (Internal
quotation marks omitted.) Greco v. Greco, 275 Conn.
348, 355, 880 A.2d 872 (2005). The defendant claims
that the court made a grossly disproportionate property
distribution in the plaintiff’s favor by purportedly
awarding the plaintiff $331,897 in assets while awarding
him $53,964. The defendant expounds on his argument
by positing that the court’s financial award essentially
will force him into ‘‘financial poverty’’ because the plain-
tiff purportedly was awarded approximately 87 percent
of the total marital assets compared to the defendant’s
13 percent, where the defendant claims the total value
of marital assets was $385,861.
   ‘‘[General Statutes §] 46b-81 governs the distribution
of the assets in a dissolution case. . . . That statute
authorizes the court to assign to either spouse all, or
any part of, the estate of the other spouse. . . . In
fixing the nature and value of the property, if any, to
be assigned, the court, after considering all the evidence
presented by each party, shall consider the length of
the marriage, the causes for the annulment, dissolution
of the marriage or legal separation, the age, health,
station, occupation, amount and sources of income,
earning capacity, vocational skills, education, employ-
ability, estate, liabilities and needs of each of the parties
and the opportunity of each for future acquisition of
capital assets and income. The court shall also consider
the contribution of each of the parties in the acquisition,
preservation or appreciation in value of their respective
estates.’’ (Citations omitted; internal quotation marks
omitted.) Kent v. DiPaola, 178 Conn. App. 424, 430–31,
175 A.3d 601 (2017). Moreover, ‘‘[w]e have iterated that
there is no set formula the court is obligated to apply
when dividing the parties’ assets and . . . the court
is vested with broad discretion in fashioning financial
orders.’’ (Internal quotation marks omitted.) Id., 441–42.
As a panel of this court once expressed, the court has
‘‘vast discretion’’ in fashioning its orders. Damon v.
Damon, 23 Conn. App. 111, 114, 579 A.2d 124 (1990).
  At the outset, we note that the defendant’s claim
of disproportionality is factually untenable. The court
found that the defendant received approximately
$550,000 in lump sum payments over the course of a
few months after selling his 12.5 percent interest in
emuamericas, LLC, during the pendente lite period. The
court determined that the payments for the defendant’s
interest in emuamericas, LLC, were marital assets sub-
ject to division by the court because they were earned
entirely during the marriage. Notably, the court found
that the defendant had misappropriated the $550,000,
only later revealing that he had spent the entire sum.
The court also found that the defendant spent all of
this money on his own needs and wants and did not
use any of this sum to pay down any of the family’s
debts or outstanding obligations. Specifically, the court
found that the defendant failed to ‘‘pay down and secure
releases for any of the over $200,000 worth of liens on
the family home.’’ In essence, the defendant dissipated
a marital asset. ‘‘[D]issipation in the marital dissolution
context requires financial misconduct involving marital
assets, such as intentional waste or a selfish financial
impropriety, coupled with a purpose unrelated to the
marriage.’’ (Internal quotation marks omitted.) Gong v.
Huang, 129 Conn. App. 141, 153, 21 A.3d 474, cert.
denied, 302 Conn. 907, 23 A.3d 1247 (2011). As correctly
noted by the court, the payments should have been
‘‘held secure or subject to the automatic orders,’’ which
the defendant failed to do; instead, he spent the entire
sum in violation of the automatic orders.5
   The defendant asserts that the court abused its discre-
tion when it included the $550,000 payment in dividing
the marital assets because the funds were no longer
part of the marital estate. ‘‘[W]e reiterate that [t]he
power to act equitably is the keystone to the court’s
ability to fashion relief in the infinite variety of circum-
stances which arise out of the dissolution of a marriage.
Without this wide discretion and broad equitable power,
the courts in some cases might be unable fairly to
resolve the parties’ dispute . . . .’’ (Internal quotation
marks omitted.) Greco v. Greco, supra, 275 Conn. 362.
  Moreover, it has been established by our Supreme
Court that a trial court can take the dissipation of assets
into consideration when fashioning alimony orders in
a dissolution action. See O’Brien v. O’Brien, 326 Conn.
81, 102–104, 161 A.3d 1236 (2017) (court is authorized
to consider party’s dissipation of marital assets and to
reduce party’s share of marital assets accordingly where
party is found to have dissipated assets in violation of
automatic orders).
   As noted previously herein, the court found that the
defendant was not a credible witness and, thus, gave
no credence to his claims that he believed that the
$550,000 belonged to him and that he could spend it
without restrictions. We will not disturb credibility
determinations made by the court. See Greco v. Greco,
supra, 275 Conn. 359 (on appeal, ‘‘[w]e cannot retry
the facts or pass on the credibility of the witnesses’’
(internal quotation marks omitted)). We cannot say that
the court inaccurately determined that the defendant
dissipated the $550,000 and expended this amount on
himself where the record shows that he made expensive
purchases and supported his paramours financially
while the mortgage on the family home went unpaid
and one of the children’s cars was repossessed. See
Gershman v. Gershman, 286 Conn. 341, 346, 943 A.2d
1091 (2008). Moreover, the defendant often was found
to be in contempt during the pendency of this action
for not making payments on the household bills and
mortgage, as required under the pendente lite orders.
  In Greco, our Supreme Court concluded that the trial
court abused its discretion in awarding the plaintiff
more than 98 percent of the marital property, alimony,
and attorney’s fees because the financial award far
exceeded the defendant’s income. Greco v. Greco,
supra, 275 Conn. 349–50. Unlike the defendant in Greco,
the defendant in the present case misappropriated and
dissipated a marital asset of $550,000 for his own benefit
in violation of the automatic orders, as none of the
money was found to have paid off any of the family’s
obligations, including the liens levied on the family
home for debts owed as a result of the defendant’s poor
business decisions. The defendant fails to account for
the fact that the debts apportioned to him included
business obligations that he solely and unilaterally accu-
mulated throughout the marriage, largely without the
plaintiff’s knowledge and over which the plaintiff had
no control.
  Consequently, we conclude that the court did not
abuse its discretion as the distribution was not grossly
disproportionate where the court found that the defen-
dant misappropriated and dissipated $550,000 of marital
assets in violation of the automatic orders, and the court
merely reattributed those assets to the defendant, as
the law permits. See O’Brien v. O’Brien, supra, 326
Conn. 102–104; Shaulson v. Shaulson, 125 Conn. App.
734, 736, 739–42, 9 A.3d 782 (2010), cert. denied, 300
Conn. 912, 13 A.3d 1102 (2011).
                            II
  The defendant’s second claim is that the court erred
when it found that he had actual earned income or an
earning capacity of $160,000 per year because there
was no evidence to support such a finding. For the
reasons that follow, we are not persuaded.
   The defendant argues that the court erred in finding
that he had an earning capacity of $160,000 in gross
income per year. In making this claim, the defendant
appears to have conflated earning capacity with actual
earnings, as the transcript clearly shows that the court
determined his actual earnings, not his earning capac-
ity.6 Because the court’s orders were based on the defen-
dant’s actual earnings and not his earning capacity, we
need to determine only whether the court had evidence
before it from which it could have determined the defen-
dant’s actual earnings.
   In finding that the defendant had actual earnings of
$160,000, the court considered the defendant’s past
earnings and his spending history. Specifically, due to
the defendant’s lack of candor toward the court regard-
ing his financial status, as noted previously in this opin-
ion, in order to determine the defendant’s actual earn-
ings, the court took into consideration the defendant’s
past earnings from documents, such as those he submit-
ted to the court detailing his historical earnings and
liabilities, his bank accounts and credit card statements,
and e-mail correspondence between the defendant and
his employer and potential employer.
  The defendant’s reliance on Keusch v. Keusch, 184
Conn. App. 822, 195 A.3d 1136 (2018), to argue that the
court’s finding was based on insufficient evidence is
misplaced. In Keusch, this court held that the trial court
abused its discretion when it calculated the defendant’s
child support obligation on the basis of the defendant’s
earning capacity rather than his actual earnings without
‘‘first stating the presumptive support amount at which
it arrived by applying the guidelines and using the par-
ent’s actual income and second finding application of
the guidelines to be inequitable or inappropriate.’’
(Emphasis in original; internal quotation marks omit-
ted.) Id., 829. The reasoning in Keusch on which the
defendant relies has no bearing on the merits of the
present case because the holding in Keusch was con-
strained by the requirements delineated under the child
support guidelines and regulatory framework. See id.
   Moreover, in the present case, the court indeed deter-
mined the defendant’s actual earnings on the basis of
ample evidence in the record. The evidence of his past
earnings and his spending habits, as evidenced by his
bank statements and credit card accounts, supported
the court’s finding that the defendant had actual earn-
ings of $160,000. Thus, the defendant’s second claim
fails.
                            III
  The defendant next claims that the court erred by
basing its alimony award solely on the defendant’s gross
income as opposed to his net income. Specifically, he
asserts that the court made no effort to determine his
net income in fashioning the alimony award and there
was no evidence presented from which the court could
have calculated his net income. We disagree.7
   ‘‘It is well settled that a court must base child support
and alimony orders on the available net income of the
parties, not gross income.’’ (Internal quotation marks
omitted.) Tuckman v. Tuckman, 308 Conn. 194, 209,
61 A.3d 449 (2013); see also Tobey v. Tobey, 165 Conn.
742, 747, 345 A.2d 21 (1974) (establishing that gross
earnings is not criterion for alimony awards, but net
income available to defendant should be considered).
‘‘Although our case law consistently affirms the basic
tenet that support and alimony orders must be based
on net income, the proper application of this principle
is context specific. . . . [W]e differentiate between an
order that is a function of gross income and one that
is based on gross income. . . . [T]he term based as
used in this context connotes an order that only takes
into consideration the parties’ gross income and not
the parties’ net income. Consequently, an order that
takes cognizance of the parties’ disposable incomes
may be proper even if it is expressed as a function of
the parties’ gross earnings.’’ (Internal quotation marks
omitted.) Leonova v. Leonov, 201 Conn. App. 285, 300,
      A.3d       (2020).
  ‘‘[We have] previously . . . overlooked the failure of
the trial court to make a finding as to a party’s net
income. . . . We have concluded that such an omission
does not compel the conclusion that the court’s order
was improperly based on gross income if the record
indicates that the court considered evidence from
which it could determine a party’s net income, and it
did not state that it had relied on the party’s gross
earnings to form the basis of its order. . . .
   ‘‘In Kelman v. Kelman, 86 Conn. App. 120, 123, 860
A.2d 292 (2004), cert. denied, 273 Conn. 911, 870 A.2d
1079 (2005), this court rejected a similar claim on the
ground that, although the trial court, in its decision,
made reference to the parties’ gross incomes, it did
not expressly state that it was relying solely on gross
earnings in framing its order.’’ (Citation omitted.) Leo-
nova v. Leonov, supra, 201 Conn. App. 300–301. Gener-
ally, when a court fails to state explicitly that an award
for alimony is based on net income, it has been estab-
lished that this failure does not automatically negate
the validity of the award on appeal when there is ample
evidence from which the court could have determined
the parties’ net income. See Febbroriello v. Febbroriello,
supra, 21 Conn. App. 202–203 (trial court’s award is not
solely based on defendant’s gross income where court
had ample evidence ‘‘from which it could have deter-
mined the defendant’s net income’’); Valentine v. Valen-
tine, 164 Conn. App. 354, 368–69, 141 A.3d 884 (trial
court did not improperly base its decision on defen-
dant’s gross income because financial affidavits submit-
ted as evidence reflected parties’ net income after man-
datory deductions and court stated it considered
amount and sources of income in fashioning financial
order), cert. denied, 321 Conn. 917, 136 A.3d 1275
(2016); Hartney v. Hartney, 83 Conn. App. 553, 558–59,
850 A.2d 1098 (trial court did not improperly base its
alimony award on defendant’s gross income where
court did not make repeated references or comparisons
to defendant’s gross income, it heard testimony about
parties’ net and gross income, and its memorandum of
decision stated that it took § 46b-82 into consideration
when it fashioned award), cert. denied, 271 Conn. 920,
859 A.2d 578 (2004).
   In the present case, the court found that the defen-
dant was not credible because he made various misrep-
resentations to the court about his earnings and was
less than candid toward the court in an effort to ‘‘deprive
[the plaintiff] of financial support . . . .’’ The record
reveals that the court assigned to the defendant a gross
income of $160,000 for 2018 on the basis of the evidence
before it.
   As noted, the defendant failed to provide any tax
information from which the court could ascertain his
net income, leaving the court to derive the defendant’s
net income from the evidence it had. The court’s deci-
sion reflects that it considered evidence such as the
defendant’s historical annual earnings, his profit and
loss statements, his bank accounts and credit card
records, various e-mail exchanges between the defen-
dant and employers or potential employers, and the
testimony of his former employee. The court also took
judicial notice of prior court orders and arrangements
(such as the parties’ agreement for the defendant to
continue paying household bills). The defendant also
had filed financial affidavits with the court pendente
lite in which he had listed his total net weekly income
while notating mandatory deductions (such as manda-
tory state and federal income tax deductions), total
weekly expenses and liabilities, total cash value of
assets, and his total liabilities after breaking down his
expenses in detail. Although the court deemed the
defendant’s financial documents and business records
to be untrustworthy standing alone, it took them and
the defendant’s spending habits into consideration in
fashioning the alimony award.
    Although the defendant argues that the court used
‘‘fictitious numbers’’ and had no evidence before it to
support a finding of his net income, that argument is
without merit for two principal reasons. First, as noted,
the court found the defendant totally lacking in candor
during the trial. Indeed, the court found that the defen-
dant endeavored to misrepresent facts before the court.
We have often said that a party who fails to provide
information to the court will not later be heard to com-
plain that the court made orders without sufficient
information. See Rosenfeld v. Rosenfeld, 115 Conn. App.
570, 581, 974 A.2d 40 (2009) (‘‘[w]here a party’s own
wrongful conduct limits the financial evidence available
to the court, that party cannot complain about the
resulting calculation of a monetary award’’ (internal
quotation marks omitted)). Second, the court had
before it evidence of the defendant’s historic spending
and previous findings regarding his routine deductions
from gross income. In sum, the court considered the
defendant’s spending habits when it looked to the defen-
dant’s bank accounts and credit cards statements, as
well as the other bills the defendant was required to and
agreed to pay during the pendency of the proceedings.
Moreover, it is not improper for a court to look at a
party’s financial affidavits and to consider the ample
evidence before it to ‘‘determine the [party’s] net
income and the respective financial needs and abilities
of each party.’’ Hughes v. Hughes, supra, 95 Conn.
App. 206–207.
  On the basis of our careful review of the record, we
cannot conclude that the court solely relied on the
defendant’s gross income to form the basis of its ali-
mony award. We note, as well, that the court did not
state that it relied on the defendant’s gross income but,
instead, merely referenced it, which is not improper.
See id., 207. ‘‘Consequently, an order that takes cogni-
zance of the parties’ disposable incomes may be proper
even if it is expressed as a function of the parties’ gross
earnings.’’ Id.
  Additionally, even though the court did not expressly
state that it was basing the alimony award on the defen-
dant’s net income, ‘‘[o]ur Supreme Court has repeatedly
held . . . that the trial court is not required to make
specific reference to the criteria that it considered in
making its decision. . . . [W]e are . . . of the opinion
that a trial court need not expressly state that it has
considered the appropriate factors in reaching its deci-
sion. According the court every reasonable presump-
tion in favor of the correctness of its decision, we
assume that the court considered the appropriate statu-
tory and evidentiary underpinnings in fashioning its
financial orders.’’ (Citation omitted.) Id., 207–208.
Therefore, although the court did not expressly state
that it considered the defendant’s net income in
determining the alimony award, we infer that the court
considered the relevant statutory factors and all of the
evidence submitted by the parties.
  Accordingly, this claim fails.
                           IV
   The defendant’s final claim is that the court abused
its discretion by awarding alimony to the plaintiff to
punish him for his ‘‘alleged bad behavior.’’ We disagree.
   The purpose of alimony is not to punish but ‘‘to meet
one’s continuing duty to support . . . .’’ (Citation omit-
ted.) Weiman v. Weiman, 188 Conn. 232, 234, 449 A.2d
151 (1982); see also Greco v. Greco, supra, 275 Conn.
361. In determining whether to award alimony, the court
‘‘shall consider the length of the marriage, the causes
for the . . . dissolution of the marriage or legal separa-
tion, the age, health, station, occupation, amount and
sources of income, earning capacity, vocational skills,
education, employability, estate and needs of each of
the parties and [any property] award . . . pursuant to
section 46b-81 . . . .’’ General Statutes § 46b-82 (a).8
Moreover, ‘‘[t]he court is not obligated to make express
findings on each of these statutory criteria.’’ Weiman
v. Weiman, supra, 234.
   In essence, the defendant argues that the court erred
by taking his misdeeds into consideration when fashion-
ing the alimony award and that doing so resulted in an
alimony award designed to punish him. In pursuing this
argument, the defendant ignores the breadth of § 46b-
82 (a), which, inter alia, permits the court to take into
consideration the causes for the breakdown of the mar-
riage in fashioning its alimony award. Although the stat-
ute provides many factors that a court must consider
upon determining whether to award alimony, there is
no requirement that the court must weigh the factors
equally. See Horey v. Horey, 172 Conn. App. 735, 741,
161 A.3d 579 (2017) (‘‘The court is to consider these
factors [under § 46b-82 (a)] in making an award of ali-
mony, but it need not give each factor equal weight.
. . . We note also that [t]he trial court may place vary-
ing degrees of importance on each criterion according
to the factual circumstances of each case. . . . There
is no additional requirement that the court specifically
state how it weighed the statutory criteria or explain in
detail the importance assigned to each statutory factor.’’
(Internal quotation marks omitted.)).
   The court’s findings that the defendant’s extramarital
affair with his twenty-two year old employee and his
unilateral, poor business decisions led to the break-
down of the marriage is amply supported by the record.
The court found that there was evidence that the defen-
dant paid all of his paramour’s bills, including those
for her car insurance, car payment, gym membership,
student loans, and credit card bills. The court also deter-
mined that the evidence supported the finding that the
defendant and his paramour went on vacations or took
trips together where they shared a hotel room, and that
the defendant bought her expensive gifts and paid for
all of her expenses in violation of the court’s pendente
lite orders.
   Accordingly, we conclude that the court did not abuse
its discretion by considering the defendant’s extramari-
tal affair and poor business decisions in fashioning the
alimony award. The court is permitted to take into con-
sideration all causes for the dissolution of the marriage
in determining whether to award alimony. See Dubicki
v. Dubicki, 186 Conn. 709, 715–16, 443 A.2d 1268 (1982).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   2
     The plaintiff provided the defendant with notice of the automatic orders
pursuant to Practice Book § 25-5, which provides in relevant part that ‘‘[n]ei-
ther party shall incur unreasonable debts hereafter, including, but not limited
to, further borrowing against any credit line secured by the family residence,
further encumbrancing any assets, or unreasonably using credit cards or
cash advances against credit cards.’’ Practice Book § 25-5 (b) (5).
   3
     After leaving emuamericas, LLC, the defendant entered into negotiations
with another company, Pedrali, for a potential employment opportunity.
After many months of negotiating, Pedrali eventually withdrew its offer
of employment.
   4
     The court found that the defendant was largely to blame for the break-
down of the marriage due to his extramarital affair with his twenty-two
year old employee.
   5
     As delineated in part II of this opinion, although the court referenced
the earning capacities of the parties in its decision, its orders were based
on the parties’ actual earnings as determined by the court.
   6
     ‘‘[W]hile the dissolution proceedings are pending, no party shall sell,
transfer, [or] exchange any property without permission from the other
party or the court. . . . The automatic orders are intended to keep the
financial situation of the parties at a status quo during the pendency of the
dissolution action.’’ (Citation omitted; internal quotation marks omitted.)
O’Brien v. O’Brien, 326 Conn. 81, 101, 161 A.3d 1236 (2017); see Practice
Book § 25-5 (b) (1).
   7
     Of course, in the proper case, a court may base its orders on a party’s
earning capacity; see Tanzman v. Meurer, 309 Conn. 105, 113–14, 70 A.3d
13 (2013); but because that was not the court’s undertaking in this case,
we do not discuss the propriety of finding earning capacity.
   8
     We note that the plaintiff asserts in her appellate brief that the record
is inadequate for us to review this claim because the defendant failed to
adequately preserve it by failing to file a motion for review, presumably of
the court’s articulation. This argument is of no avail because the record is
adequate for review as the basis of the court’s orders is plain in the record.
  9
    General Statutes § 46b-82 (a) provides in relevant part: ‘‘At the time of
entering the decree, the Superior Court may order either of the parties to
pay alimony to the other, in addition to or in lieu of an award pursuant to
section 46b-81. . . . In determining whether alimony shall be awarded, and
the duration and amount of the award, the court shall consider the evidence
presented by each party and shall consider the length of the marriage, the
causes for the annulment, dissolution of the marriage or legal separation,
the age, health, station, occupation, amount and sources of income, earning
capacity, vocational skills, education, employability, estate and needs of
each of the parties and the award, if any, which the court may make pursuant
to section 46b-81, and, in the case of a parent to whom the custody of minor
children has been awarded, the desirability and feasibility of such parent’s
securing employment.’’